Title: XIX. Farell & Jones to Richard Randolph, 15 December 1774
From: Farrell & Jones
To: Wayles,Randolph



Sir
Bristol 15 Decm 1774

We wrote you very fully the 10th Augt by the Virginian since which we have none of your favors. We were in hopes by this  time to have transmitted you Account Sales of your 34 hhds. Tobacco consigned us by the True Patriot but we have still 21 hhds unsold. So soon as they are disposed of we will forward you Account Sales. Our prices begin to look up and should the report of your not raising any Tobacco next Year be true, there is no doubt but it must rise very considerably. However we flatter ourselves that on the meeting of Parliament after the Holidays, some Measures will be adopted to settle these unhappy differences and every thing be restored to its former state.—We shall hope to hear from you by the Virginian with some Remittance on Account of the African Concern. That affair has borne very heavy on us. We hope you will soon remit us what we are in advance. We assure you it has put it out of our power to accomodate many of our friends who we wou’d have wish’d to oblige, and it was owing to that and the reasons given in our last that we were oblig’d to suffer your bill for the Estate of W R to be return’d. Every Merchant who has property in America begins to be alarm’d to the greatest degree, since they find they are to suffer for what they had it not in their power to prevent. We hope our next advices will be more favourable.—You will receive this by Capt. Aselby in the True Patriot towards whose Dispatch your Assistance will be acceptable, and we are Sr Your Mo Obed Servt,

Farell & Jones


If we do not hear from you soon we shall make some Insurances for your own Account and the Estate of WR on the Virginian agreeable to general order.

